Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 15/736865 
    
        
            
                                
            
        
    

Parent Data15736865, filed 12/15/2017 is a national stage entry of PCT/EP2016/063609, International Filing Date: 06/14/2016PCT/EP2016/063609 Claims Priority from Provisional Application 62180871, filed 06/17/2015






Final Office Action



Claims 1, 4-12 and 16-23 are pending.
Claims 1, 4-9, 12, and 16-23 were examined.
Claims 10 and 11 drawn to methods were withdrawn from consideration as non-elected invention.
No claim is allowed.  









Compound of claim 1

Compound of claim 1 is known as BC-3781. Compound Lefamulin (Pleuromutilin) information from STN Search, disclosed in Riedell (US Patent 9120727 also published as 20130079400).  Lefamulin (formerly known as BC-3781).

RN   1061337-51-6 HCAPLUS

CN   Acetic acid, 2-[[(1R, 2R, 4R)-4-amino-2-hydroxycyclohexyl] thio]-,
     (3aS, 4R, 5S, 6S, 8R, 9R, 9aR, 10R)-6-ethenyldecahydro-5-hydroxy-4, 6,9,10-
     Tetramethyl-1-oxo-3a,9-propano-3aH-cyclopentacycloocten-8-yl ester  (CA
     INDEX NAME)
 
Absolute stereochemistry.  Rotation (+).  

    PNG
    media_image1.png
    164
    264
    media_image1.png
    Greyscale


IT   1350636-82-6P   1350636-83-7P   1350636-84-8P
     1350636-85-9P   1350636-93-9P
       
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/02 /2021 was not in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  No reference was provided with the IDS therefore, could not be considered by the examiner.  A signed copy is enclosed herewith.
Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


35 USC § 103(a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various 

Claims 1, 4-9, 12 and 16-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mang et al. (US Patent 8,071,643 also published as 20100035987) McFarlane et al. (US 5,164,405 A),  and Yasir Mehmood et al. (IDS dated 02/26/2019, 9 pages) which embraces Applicants claimed invention. See the entire documents. 

Determining the scope and contents of the prior art.
In regards to claims 1, 5, Mang et al. teaches pharmaceutical compositions containing Pleuromutilin or its derivatives (Compound of claim 1 is also known as BC-3781) for treatment of diseases mediated by microbes. (Title and claim 11 of Mang).  In regards to claims Mang teaches a pharmaceutical drug composition comprising a compound of claim 1 in association with at least one pharmaceutical excipient which further comprises another pharmaceutically active agent. (Claims 8-10).  See also the compound of formula (VI) in col. 3, where R1 and R2 represents H.  Claimed compound, compositions and its salts are taught by Mang et al. administered by any conventional route, for example parenterally, e.g. including intravenous, intramuscular, subcutaneous administration; injectable solutions or suspensions. (Lines 32-43, col. 7).
Mang teaches pharmaceutically acceptable salts and solvates of compound of formula I as in claim 1.  See lines 21-63, col. 5 and lines 44-50, col. 7).

In regards to claims 1, 4, 5, 6, 9, 12, 16-18, 21 and 22, Mang teaches addition of buffer in pharmaceutically acceptable salt and/or in the form of a solvate in association with at least one pharmaceutical, acceptable excipient, e.g. carrier or diluent, e.g.  buffers. (Lines 1-10, col. 8).  

In regards to amounts as in claims 6-8, Mang teaches active ingredient from 0.5-2000 mg. (Lines 11-19, col. 8).  Claimed amounts overlaps with prior art amounts. 
In regards to claim 9, Mang teaches pharmaceutically acceptable salt of the compound of claim 1. 

Ascertaining the differences between the prior art and the claims at issue

In regards to claim 1, 4 and 22, Mang et al teaches addition of buffers in the formulation for an injection, does not explicitly teach citrate or phosphate buffers in the composition/formulation of compound BC-3781. It does not teach explicitly specific pH range from 2-6 as in claim 1 and in claim 4 pH value 3 to 5.5. 

In regards claim 1, McFarlane et al teaches for at least one citrate buffer or mixtures of at least one citrate buffer and at least one phosphate buffer as in claim 1, McFarlane et al. teaches citrates and administration of pharmaceutical composition by intravenous injection a solution, usually aqueous, of the drug. (Lines 30-53, col. 1). 
In regards to claims 1, 4-6, 16-18,  22, McFarlane teaches citrate, phosphate and acetate buffers, preferred are citrate or acetate buffer, for example, citric acid plus sodium hydroxide in appropriate proportions which will maintain the pH at about 3.5-4.5.  McFarlane a physiologically and pharmaceutically acceptable buffer in an amount effective to maintain the pH of the composition at about 3.0 to about 4.5. The control of pH of the formulation is also essential to maintain the aqueous solubility of the nicardipine salts to a sufficient extent that the therapeutically desirable dose strengths can be manufactured and are physically stable, i.e. do not give evidence of precipitation. Maintenance of the necessary pH range can be best controlled by the use of a suitable buffer system
In regards to claims 6-8, 19, 20, McFarlane teaches of citrate buffer in an amount sufficient to maintain a concentration in the range of 0.002M to 0.003M has been found advantages in maintaining the pH of the composition in the range of about 3.5-4.5. (Lines 26-46, col. 4). 
See claims 1-9 of McFarlane et al of where formulation contains citric acid having a pH of 3.0 to 4.5. 

Figure 2.

    PNG
    media_image2.png
    493
    514
    media_image2.png
    Greyscale


In regards to 7, 8, claim 19, 20, McFarlane et al teaches,  citrate buffer (citrate buffer system) i.e. the buffer is essentially a mixture of a sodium citrate prepared by the neutralization of citric acid by sodium hydroxide plus residual citric acid. The ratio of citric acid to sodium citrate determines the pH of the buffer. Such a buffer system is well known to those skilled in the art and is described in nearly all standard textbooks (Lines 47-56, col. 4).	  

McFarlane teaches that a buffer system is useful over the desired dose range of the composition to provide ease of manufacture of the composition, to maintain pH stability during and after the manufacture (Lines 57-62, col. 4). In regard to the stable pharmaceutical composition McFarlane et al. teaches preferably the citric acid and sodium hydroxide is first dissolved in some water for injection to form a solution of the desired pH. (Lines 4-23, col. 5).
In regards to claim 21, McFarlane teaches sodium chloride in the formulation (See example II).  In regards to dextrose, as in claim 21, it teaches addition suitable saccharides which includes dextrose. (Lines 63-68, col. 3 and line 1 in col. 4). 

In regard to the stable pharmaceutical composition McFarlane et al. teaches preferably the citric acid and sodium hydroxide is first dissolved in some water for injection to form a solution of the desired pH. (Lines 4-23, col. 5).

In regards to acetate and lactate, as in claim 23, McFarlane et al. teaches that buffers may be selected from citrate acetate, phosphate and lactate buffers. (Lines 37-46, col. 4 and part (b) of claim 3).   Furthermore, it teaches physiologically and pharmaceutically acceptable buffer selected from citrate, acetate, phosphate, and lactate buffers, in an amount effective to maintain the pH of the composition at about 3.0 to about 4.5 (claim 3).  See the examples and claims especially claims 1, 3, 5 and 6). See example 1 and 2. 
The use of various excipient limits did not appear to affect product quality or stability. Varying the citrate buffer content from 0.002 to 0.003M citrate did not affect the product quality. No significant changes in pH or potency were evident on autoclaving (Table 6). Stability data shows excellent stability for up to 3 years at 25° C., with no significant loss in potency or change in solution pH (Table 7).

Yasir Mehmood et al. (IDS dated 02/26/2019, 9 pages) was added that choice of buffer depends on the pH stability profile.  It teaches that citrate buffer was found to be the most preferred as it remains amorphous with shift of pH being minimal, in comparison to succinate and tartarate which cystallized during lyophilization. See section 2.2 (buffering agents, especially last 12 lines of 2nd para). 
Yasir et al further provides motivation to select citrate buffer due to the advantages taught by the prior art.  
Resolving the level of ordinary skill in the pertinent art and considering objective evidence present in the application indicating obviousness or nonobviousness

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to prepare an injectable composition or formulation of a known compound BC-3781 (same compound as in instant claim 1) with reasonable expectation of success to prepare citrate, and phosphate, buffers, in an amount effective to maintain the pH of the formulation between 2-6, when prior art teaches pH at about 3.0 to about 4.5 as taught by Mang and McFarlane et al.  Instant formulation is buffered to a pharmaceutically acceptable pH-value, especially a pH-value of from 2 to 6, in particular a pH value of from 3 to 5.5, preferred a pH-value of about 4 to 5, and particularly preferred about 5.  It would have been obvious to one skilled in the art at the time the invention was filed make such  formulations when McFarlane teaches that the pharmaceutically acceptable buffer may be selected from any of the buffers that are effective to maintain the pH in the range of about 3.0-4.5, which buffers are well-known in the art to which this invention relates. Preferred is that the buffer may be selected from citrate, acetate, phosphate and lactate buffers. Most preferably, the buffer is a citrate or acetate buffer, for example, citric acid plus sodium hydroxide in appropriate proportions which will maintain the pH at about 3.5-4.5. Use of citrate buffer in an amount sufficient to maintain a concentration in the range of 0.002M to 0.003M has been found to afford advantages in maintaining the pH of the composition in the range of about 3.5-4.5.  (Lines 33-46, col.4, McFarlane et al.)

A person skilled in the art would apply the teachings of that the most common buffers found to be used in parenteral formulations have been citrate, phosphate and acetate. Citric acid is one of the most commonly used buffers (Table 1). It is a trivalent buffer containing three carboxylic acids with pKa of 3.1, 4.8 and 6.4 (Table 2) offering a wide buffering range.  Both tables 1 and 2 are in col. 1 of McFarlane et al.).  A person skilled in the art would apply the teachings of McFarlane et al. physiologically and pharmaceutically acceptable buffer selected from citrate, acetate, phosphate, and lactate buffers, in an amount effective to maintain the pH of the composition at about 3.0 to about 4.5 (claim 3). 
A person skilled in the art would be able to find a good formulation as needed of a known compound when prior teaches all the conditions and explain about the stability of the formulations. Optimization of amounts, pH,  Pka and others are within the routine experimentation for the skilled in the art. 
Administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages, and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  

Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.

In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Declaration under 37 CFR 1.132 
A declaration by Werner Heliometer was filed on 11/11/2020 with RCE.   Applicant’s arguments were fully considered but was not found sufficient to withdraw obviousness rejection. It appears that applicant's arguments against the references individually when the rejection is made on combination of references; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection has been made in combination of references.
Elected Invention.
In response to restriction requirement filed on 06/19/2019, Applicants elected group II, claims 2-9 and 19-23.   Applicants elected citrate buffer as species.  The restriction is made final.  
Response to Remarks

Applicants response filed on 12/02/2021 is acknowledged.  Applicant’s arguments were fully considered but were not found persuasive.  Instant invention is considered obvious to one skilled in the art at the time the invention was filed.  Prior teaches citrate buffers and the pH as claimed.   No unexpected results were noted.  Applicants may considered filing a 1.132 declaration on unexpected results compared with prior art.  The data as presented are not side by side comparison.  Specification discloses the comparison of formulations of BC-3781 was performed where comparison was done with formulations containing buffer (claimed) and formulation containing NaCl (Reference). As shown as “Results in the rat tail model (page 19 and 20 
In regards to the arguments, the rejection was based on obviousness and not the anticipation.  Applicant’s argument were not found persuasive.   In case attempting to overcome a prima facie case of obviousness by showing unexpected results, the burden rests with Applicants to establish: (1) that there actually is a difference between the results obtained through the claimed invention and those of the prior art and (2) that the difference actually obtained would not have been expected by one skilled in the art at the time of the invention. See In re Freeman, 474 F.2d 1318, 1324 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). (“the burden of showing unexpected results rests on he who asserts them”).

Since instant specification  does not disclose the invention as claimed.  Rather it discloses  in section “Results of the Clinical Study”,  where the results as presented are not unexpected in view of the prior art.   The invention would have been obvious to one skilled in the art at the time the invention was filed.   Specification discloses that the improved local tolerability of BC-3781 buffered formulations was also confirmed in a clinical phase 1 study, comparing formulations of BC-3781 in NSS(150 mg BC-3781 in 270 ml) with BC-3781 in citrate buffered saline (150 mg BC-3781 in 270 ml), prepared according to Example 2. The study was randomized, double blind and placebo controlled (using normal saline as placebo). In total 60 healthy subjects were treated - 25 males and 35 females. The primary endpoint of the study was moderate pain and erythema within the first 3 days. The formulations were infused over lh and surprisingly the occurrence of moderate pain and/or erythema during the first 3 days was approximately halved when Lefamulin was administered in citrate buffered saline. For example, from a total of 150 infusions in the normal saline arm 13 infusions (8.7%) caused moderate pain whereas in the citrate buffered saline arm only 6 of 150 infusions (4%) where associated with moderate pain.  
The effect of citrate buffer saline was expected to be better and results as disclosed were not considered as unexpected. 
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628